Citation Nr: 1802220	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-22 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for left ulnar neuropathy, to include as due to in-service herbicide exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 1966 to May 1968, including active service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  Columbia, South Carolina (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at a January 2017 hearing.  A transcript of that hearing is of record. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 


FINDING OF FACT

The Veteran does not have early-onset peripheral neuropathy, and his diagnosed left ulnar neuropathy did not manifest in service and is not shown to be due to active military service to include his conceded herbicide exposure. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for left ulnar neuropathy, to include as due to in-service herbicide exposure, are not met.  38 U.S.C. §§ 1110, 1116, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2017). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  There has also been no argument raised as the adequacy of VA examination.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

Service Connection

The Veteran asserts that his left upper extremity neuropathy is related to active military service, including in-service herbicide exposure.  Service connection may be established for disability resulting from personal injury incurred or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  

However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337. 

Service connection may be granted, on a secondary basis, for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

With regards to the Veteran's assertion that his condition is the result of exposure to herbicides during active duty service in the Republic of Vietnam, the law provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent... unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service."  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307.     

The October 2012 personnel information exchange system (PIES) request provides evidence of the Veteran's active service in the Republic of Vietnam from December 1966 to November 1967.  If a veteran was exposed to an herbicide agent during active service, certain diseases, including early-onset peripheral neuropathy, are deemed service-connected.  Early onset peripheral neuropathy is listed a presumptive disorder, but is subject to a requirement that it have been manifest to a compensable degree within a year of the last exposure to herbicides.  This does not, however, preclude a claimant from establishing service connection for the claimed disorders on direct basis, to include as due to exposure to herbicides.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran has testified to the onset of left arm neuropathy symptoms in service.  He stated that, after his return from Vietnam, he injured his left arm when falling down barrack stairs.  He recalled symptoms of numbness and/or tingling with loss of grip strength "I think it was in the '70s.  But it wouldn't last long."  His private doctor had attributed his current left arm neuropathy symptoms to either herbicide exposure or the left arm injury in service.

The Veteran's service treatment records do reflect that, in February 1968, he fell down barracks stairs resulting in a sprained ankle.  He had no specific treatment for left upper extremity symptoms.  On his April 1968 separation examination, the Veteran specifically denied lameness, painful or "trick" shoulder or elbow, neuritis and paralysis.  On a reserve enlistment examination in January 1973, the Veteran again specifically denied lameness, painful or "trick" shoulder or elbow, neuritis and paralysis.  Both physical examinations reflected normal clinical evaluations of the upper extremities and neurologic system.

The Veteran filed a service connection claim for acute and subacute peripheral neuropathy in August 2012.  He identified the onset of the disorder in "2003."  His private medical records include multiple medical questionnaires between 1996 and 2003 wherein he denied numbness symptoms.  In March 2007, the Veteran was referred for neurologic consultation due to "an 8-month history of numbness in the left 4th and 5th fingers."  The results of an electromyography (EMG) and nerve conduction velocity (NCV) study were interpreted as showing ulnar neuropathy at the left elbow, median neuropathy at the left wrist and a mild to moderate case of carpal tunnel syndrome.  

A September 2012 private physician noted that "the patient states he was exposed to Agent Orange in Vietnam.  I feel it is possible his subacute peripheral neuropathy could be caused from his exposure."  

In connection with the claim the Veteran underwent VA examination in January 2013.  The examiner noted the Veteran had mild incomplete paralysis of the ulnar nerve, and opined that the Veteran's condition was less likely related to active military service.  Specifically, the examiner noted that the Veteran's diagnosis was not peripheral neuropathy, and thus did not qualify as a condition presumptively service connected by way of the Veteran's in-country service in Vietnam.  Corroborating this, the examiner noted the private neurology records from Columbia and Duke University medical center which did not offer a diagnosis of peripheral neuropathy either.  Concluding, the examiner stated that Veteran's left ulnar neuropathy was more likely unrelated to service, as there is neither indication of the condition in service, nor any symptoms suggestive of the condition.  Rather, the symptoms evolved more than thirty years after the Veteran served in the military.

The Veteran sought an additional medical opinion from his private physician in February 2017, which notes that the Veteran's diagnosed ulnar neuropathy is more likely related to the neuropathy condition which occurred while he was on active duty.  It appears the physician - somewhat illegibly - wrote "decreased vibration, sensation toes, finger-nose, gait somewhat impaired" as the rationale for his opinion.  

As reflected above, the record reflects medical disagreement as to the appropriate diagnosis of the Veteran's left upper extremity neuropathy symptoms as well as disagreement regarding the etiology of the disorder.  In cases such as this, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated: 

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; ...

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C. § 5125; 38 C.F.R. § 4.2. 

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

A medical examiner's review of the claims folder may heighten the probative value of an opinion, as the claims folder generally contains all documents associated with a veteran's disability claim, including not only medical examination reports and service treatment records, but also correspondence, raw medical data, financial information, RO rating decisions, Notices of Disagreement, materials pertaining to claims for conditions not currently at issue and Board decisions disposing of earlier claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

However, an examiner's review of the claims folder is not required in each case.  See Snuffer v. Gobber, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history). 

A significant factor to be considered for any opinion is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis). 

Although formal rules of evidence do not apply in the VA benefits system, the Court has indicated that recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the adjudicator's decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Within the VA benefits system, VA medical examiners and private physicians offering medical opinions in veterans' benefits cases are essentially considered expert witnesses.  Nieves-Rodriguez, supra. 

In Nieves-Rodriguez, the Court indicated that the Federal Rules of Evidence for evaluating expert medical opinion before U.S. district courts, Fed.R.Evid. 702, are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion.  The factors identified in Fed.R.Evid 702 are as follows: 

(1) The testimony is based upon sufficient facts or data; 
(2) the testimony is the product of reliable principles and methods; and 
(3) the expert witness has applied the principles and methods reliably to the facts of the case.

The Board also notes that 38 C.F.R. § 3.309(e) previously listed "acute and subacute peripheral neuropathy" as an enumerated disease and stated that this meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  See 78 Fed. Reg. 54,763, Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy. The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  In the National Academy of Sciences' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  The NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy. 

Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had stated that, in order for the presumption to apply, the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, early-onset peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  These amendments apply to claims received by VA on or after September 6, 2013 and to claims pending before VA on that date.

The Board first finds that the Veteran did not manifest left arm neuropathy symptoms until many years after service.  The Board has reviewed his testimony which appears to recall neuropathy symptoms after his falling injury but his recollections are not very clear - "I think it was in the '70s.  But it wouldn't last long."  On the other hand, contemporaneous in time to the falling injury in service, there is no recorded complaint of any left arm symptoms.  At separation, when asked the question "HAVE YOU EVER HAD OR HAVE YOU NOW," the Veteran specifically denied lameness, painful or "trick" shoulder or elbow, neuritis and paralysis.  On a reserve enlistment examination in January 1973, when asked the question "HAVE YOU EVER HAD OR HAVE YOU NOW," the Veteran again specifically denied lameness, painful or "trick" shoulder or elbow, neuritis and paralysis.  Both physical examinations reflected normal clinical evaluations of the upper extremities and neurologic system.

In addition, the Veteran denied neurologic symptoms on multiple private medical questionnaires between 1996 and 2003.  In March 2007, the Veteran described "an 8-month history of numbness in the left 4th and 5th fingers" while on his original application in 2012 the Veteran reported the onset of his disorder in 2003.

Thus, the record reflects an inconsistency with respect to the Veteran's current recollections and past recorded statements.  At the very least, the Veteran's history of inconsistent statements reduces the overall reliability of his assertions.  See State v. Spadafore, 220 S.E.2d 655, 661 (W. Va. 1975) (observing that, when evaluating inconsistent or contradictory testimony, "[t]he fact that [a witness] has stated the matters differently on a previous occasion tends to demonstrate either a failure of memory, or a lack of integrity, and in either event it weakens and impairs the value of his testimony.")

With respect to his allegations of manifesting left upper extremity neuropathy symptoms in service or contemporaneous with discharge to service (which he has alleged in connection with his current appeal), the Board places significant probative weight on his specific denial of having or ever having such symptoms on his 1968 separation examination and his 1973 reserve examination - at which times his examination findings were normal - as these statements were made contemporaneous in time to the alleged event/symptoms and made in the context of undergoing examination to identify any physical abnormalities.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

On the other hand, the Veteran's current recollections regarding the onset of left upper extremity neuropathy symptoms are inconsistent with his prior statements contemporaneous in time to service as well as his denial of neurologic symptoms during private examinations from 1996 to 2003.  It is also not consistent with his initial treatment in 2007 wherein he reported an 8 month onset of symptoms, or his original application wherein he reported the onset in 2003.  Overall, the Board finds that the most reliable and probative recollection from the Veteran himself are those reported at service separation and several years after active service when being evaluated for military reserve service.

Based on this finding, the Board assigns the greatest probative value to the opinion by the January 2013 VA examiner.  This examiner found that the Veteran manifested ulnar nerve neuropathy and not peripheral neuropathy which is consistent with the EMG/NCV interpretation by private neurologists who conducted the study.  The examiner found no evidence of peripheral neuropathy in service, which is consistent with the 1968 and 1973 military examinations and the most credible description of symptoms by the Veteran as found above - the Veteran did not have or ever have neuropathy symptoms as of 1973.  Based upon medical knowledge, the examiner also found no link between ulnar neuropathy and herbicide exposure.  Overall, the Board finds that the VA opinion provides a well-reasoned nexus opinion and is therefore of considerable probative weight.

On the other hand, the September 2012 opinion that it was "possible" that the Veteran manifested subacute peripheral neuropathy from herbicide exposure is entitled to considerably less probative weight as it is speculative in nature.  See generally Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  Additionally, the examiner does not explain how the Veteran manifests "subacute peripheral neuropathy" when the EMG/NCV testing was not interpreted as showing peripheral neuropathy.

Additionally, the February 2017 opinion that the Veteran's diagnosed ulnar neuropathy is more likely related to the neuropathy condition which occurred during active duty holds no probative weight as it is based on an inaccurate factual predicate as determined by the Board - the Veteran never experienced neuropathy symptoms prior to 1973.  Reonal, 5 Vet. App. at 461.  It also appears the physician - somewhat illegibly - wrote "decreased vibration, sensation toes, finger-nose, gait somewhat impaired" as the rationale for his opinion.  The Board notes that these statements are clinical findings, and are not pertinent to the issue of establishing a causal relationship, which is the information necessary to warrant a grant of service connection.  Thus, this opinion holds little if any probative value based on the lack of any supporting rationale.  See generally Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion may affect the weight or credibility of the evidence in the adjudication of the merits).

Thus, the Board finds that the Veteran did not fulfil the nexus element, and is therefore not entitled to service connection for left ulnar neuropathy.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

In finding so, the Board notes that the Veteran's statements regarding the symptoms he experienced to be competent evidence but the current recollection of neuropathy symptoms prior to 1973 is not credible when viewed against his prior statements and medical evidence.  As it pertains to the limited inquiry as to the etiology of the Veteran's left ulnar neuropathy, the Board places greater probative weight on the clinical findings and VA medical opinion as his statements are merely speculating where the diagnosis and causal relationship to active military service requires specialized medical knowledge.  38 C.F.R. § 3.159(a); See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).    

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  38 U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  



ORDER


Entitlement to service connection for left ulnar neuropathy is denied. 





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


